Case 2:14-cv-13710-SFC-DRG ECF No. 110 filed 09/21/20     PageID.2630   Page 1 of 5




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

 EQUAL EMPLOYMENT OPPORTUNITY
 COMMISSION,                                      Case Number 14-cv-13710

       Plaintiff,                                 Hon. Sean F. Cox

 DONNA STEPHENS, as TRUSTEE OF THE                REPLY BRIEF IN
 AIMEE A. AND DONNA STEPHENS TRUST,               SUPPORT OF MOTION
                                                  TO INTERVENE
       Proposed Plaintiff-Intervenor,

 v.

 R.G. & G.R. HARRIS FUNERAL HOMES,
 INC.,

      Defendant.
 ________________________________________/

  John A. Knight                          Daniel S. Korobkin (P72842)
  American Civil Liberties Union          Jay D. Kaplan (P38197)
    Foundation                            American Civil Liberties Union
  150 N. Michigan Ave., Ste. 600            Fund of Michigan
  Chicago, IL 60601                       2966 Woodward Ave.
  (312) 201-9740                          Detroit, MI 48201
  jaknight@aclu.org                       (313) 578-6800
                                          dkorobkin@aclumich.org
  James D. Esseks                         jkaplan@aclumich.org
  American Civil Liberties Union
    Foundation
  125 Broad St., 18th Floor
  New York, NY 10004
  (212) 549-2623
  jesseks@aclu.org

                     Counsel for Proposed Plaintiff-Intervenor
Case 2:14-cv-13710-SFC-DRG ECF No. 110 filed 09/21/20         PageID.2631    Page 2 of 5




         REPLY BRIEF IN SUPPORT OF MOTION TO INTERVENE

       Proposed Plaintiff-Intervenor, Donna Stephens, as Trustee of the Aimee A.

 and Donna Stephens Trust (Ms. Stephens), by her attorneys from the American

 Civil Liberties Union Foundation and the American Civil Liberties Union Fund of

 Michigan, files this reply brief in support of her Motion to Intervene, in response to

 the Response (ECF No. 108) filed by Defendant R.G. & G.R. Harris Funeral

 Homes, Inc. (the “Funeral Home”) to Proposed Plaintiff-Intervenor’s Motion to

 Intervene.

       The Funeral Home suggests in its Response that the Court deny the Motion

 to Intervene because the Funeral Home and the EEOC have “reached an agreement

 in principle” on resolving the EEOC’s claims against the Funeral Home, while the

 Funeral Home has not yet reached a settlement of Ms. Stephens’s claims against it.

       Far from providing a reason to deny the Motion to Intervene, the situation

 the Funeral Home describes illustrates why the motion should be granted.

       The Civil Rights Act gives the EEOC the power to bring a lawsuit to enforce

 Title VII in its own name. 42 U.S.C. § 2000e-5(f)(1). In such cases, the EEOC

 does not represent the charging party – the employee about whose employment

 situation the EEOC brings suit – but instead represents its own enforcement

 interests. See Adler v. United States, 2012 WL 75951, at *4 (D. Nev. Jan. 10,

 2012) (noting that “the EEOC does not represent [the aggrieved] person’s interest”


                                           1
Case 2:14-cv-13710-SFC-DRG ECF No. 110 filed 09/21/20         PageID.2632     Page 3 of 5




 but instead “represent[s] the public interest”). So even in run-of-the-mill cases that

 the EEOC brings in its own name, there can be some distance between the EEOC’s

 interests and those of the charging party. Indeed, that is likely a key reason that

 Congress gave charging parties a statutory right to intervene in these cases. See id.

 (“In recognizing that the public interest may conflict with an aggrieved person's

 interest, Congress gave the aggrieved person the right to intervene in order to

 protect his or her own interests.”).

       But this case is far from run-of-the-mill. Here, the gap between the interests

 of the EEOC and the interests of the employee, Ms. Stephens, may well be the

 largest in any case where the EEOC has ever brought suit in its own name, since

 here the EEOC actually abandoned Ms. Stephens when the case reached the United

 States Supreme Court and argued that Title VII allowed the Funeral Home to fire

 her for being transgender.

       The disconnect between how the EEOC views Ms. Stephens’s claims and

 how Ms. Stephens herself views those claims did not disappear when the case was

 remanded to this Court. Ms. Stephens values her claims – both for damages and

 for attorneys’ fees – differently than the EEOC does. It would be unreasonable in

 the extreme to require Ms. Stephens to rely on the EEOC to represent her interests

 in the damages phase of this litigation when the EEOC argued against her on the

 liability question.


                                           2
Case 2:14-cv-13710-SFC-DRG ECF No. 110 filed 09/21/20          PageID.2633   Page 4 of 5




       In light of these realities, the Funeral Home’s suggestion that it should be

 allowed to settle the EEOC’s claims while Ms. Stephens is left out of the case

 entirely simply illustrates why her motion to intervene should be granted. It is not

 surprising that the Funeral Home would prefer to continue dealing only with the

 EEOC, which was its partner in urging the Supreme Court to rule against Ms.

 Stephens. But Ms. Stephens submits that both the text of Title VII and equity

 demand a different result.



  Dated: September 21, 2020                    Respectfully submitted,

                                               By: /s/ Daniel S. Korobkin

  John A. Knight                               Daniel S. Korobkin (P72842)
  American Civil Liberties Union               Jay D. Kaplan (P38197)
    Foundation                                 American Civil Liberties Union
  150 N. Michigan Ave., Ste. 600                 Fund of Michigan
  Chicago, IL 60601                            2966 Woodward Ave.
  (312) 201-9740                               Detroit, MI 48201
  jaknight@aclu.org                            (313) 578-6800
                                               jkaplan@aclumich.org
  James Esseks                                 dkorobkin@aclumich.org
  American Civil Liberties Union
    Foundation
  125 Broad St., 18th Floor
  New York, NY 10004
  (212) 549-2623
  jesseks@aclu.org

                  Counsel for Proposed Plaintiff-Intervenor




                                           3
Case 2:14-cv-13710-SFC-DRG ECF No. 110 filed 09/21/20         PageID.2634    Page 5 of 5




                           CERTIFICATE OF SERVICE

        I hereby certify that on September 21, 2020, I electronically filed this
 document with the Clerk of the Court using the ECF system which will send
 notification of such filing to all counsel of record.

                                        /s/ Daniel S. Korobkin
                                        Daniel S. Korobkin (P72842)




                                           4
